IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                October 17, 2007
                               No. 06-11154
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JONATHAN D NELSON, also known as Jody Nelson

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC No. 5:05-Cr-111-ALL


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Jonathan D. Nelson appeals the sentence imposed by the district court
following his guilty-plea convictions for wire fraud; engaging in monetary
transactions derived from specified unlawful activity; and aiding and abetting.
Although the advisory guidelines imprisonment range was 188 to 235 months,
the district court sentenced Nelson to 300 months of imprisonment. The district
court found that a non-guideline sentence was required to fulfill the objectives
of 18 U.S.C. § 3553(a), “particularly with reference to the need to reflect the

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-11154

seriousness of the offense, to promote respect for the law, to provide just
punishment for the offense, and, most importantly, to afford an adequate
deterrence to other criminal conduct of this nature.”
      Nelson argues that his 300-month non-guideline sentence is unreasonable
in light of the sentencing factors set forth in 18 U.S.C. § 3553(a). He asserts that
the district court failed to account for factors that should have received
significant weight; considered improper and irrelevant factors; clearly erred in
balancing the § 3553(a) sentencing factors; and erred by proceeding directly to
a non-guideline sentence without first considering a departure pursuant to the
Guidelines.
      Nelson failed to object to the 300-month non-guideline sentence before the
district court. Further, he did not raise the specific arguments he raises on
appeal before the district court. Arguably, his argument should be reviewed for
plain error. See United States v. Hernandez-Martinez, 485 F.3d 270, 272 (5th
Cir. 2007), cert. denied, 2007 U.S. LEXIS 10941 (Oct. 1, 2007) (No. 07-5882);
United States v. Mejia-Huerta, 480 F.3d 713, 720 & n.22 (5th Cir. 2007), petition
for cert. filed (Apr. 18, 2007) (No. 06-1381). This court need not decide whether
plain error applies in this case, however, because Nelson’s arguments fail under
a reasonableness standard.
      A non-guideline sentence is “ultimately” reviewed for “‘unreasonableness.’”
United States v. Smith, 440 F.3d 704, 706 (5th Cir. 2006). Prior to imposing a
non-guideline sentence, the district court is required to calculate the guideline
range and consider it advisory. Id. at 707. In addition to using the “appropriate
Guideline range as a frame of reference,” the sentencing court “must more
throughly articulate its reasons when it imposes a non-Guideline sentence than
when it imposes a sentence under authority of the Sentencing Guidelines.” Id.
(internal quotation marks and citations omitted). The reasons must be “fact-
specific and consistent with the sentencing factors enumerated in section
3553(a).” Id. “A non-Guideline sentence unreasonably fails to reflect the

                                         2
                                   No. 06-11154

statutory sentencing factors where it (1) does not account for a factor that should
have received significant weight, (2) gives significant weight to an irrelevant or
improper factor, or (3) represents a clear error of judgment in balancing the
sentencing factors.” Id. at 708.
      The district court’s stated reasons for Nelson’s non-guideline sentence are
not based on improper factors, nor do they represent a clear error of judgment
in balancing the sentencing factors. Moreover, the court’s stated reasons for the
non-guideline sentence allow this court to determine that the § 3553(a) factors
support the sentence and that the sentence was reasonable. Smith, 440 F.3d at
707-10. Additionally, there is no support for Nelson’s contention that the district
court was required to consider a departure pursuant to the Guidelines prior to
imposing a non-guideline sentence. See id. at 707; Mejia-Huerta, 480 F.3d at
723. Accordingly, the judgment of the district court is AFFIRMED.




                                        3